Citation Nr: 0926375	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for an upper respiratory disability.

2.  Service connection for hypertension.

3.  Service connection for tension headaches.

4.  Service connection for sleep apnea.

5.  Service connection for right shoulder disability.

6.  Service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran filed a notice of disagreement as 
to the denial of the four claims for increased ratings and 
six claims for service connection.  The RO issued an October 
2007 statement of the case regarding all ten issues.  The 
Veteran filed a December 2007 substantive appeal (VA Form 9) 
regarding only the six claims for service connection listed 
above.  

The Board is cognizant that, in a November 1999 rating 
decision, the Veteran was previously granted a claim for 
service connection for mucous membrane disease with allergic 
rhinitis and headaches.  The RO noted that this issue was 
also claimed as chronic sinusitis, chronic chest cold, and 
loss of voice.  In the body of this decision, the RO did not 
make any findings regarding any other current respiratory 
disability other than mucous membrane disease with allergic 
rhinitis and headaches.  The Board finds that the current 
claim characterized as a claim for service connection for a 
respiratory condition is separate from that previously 
granted and thus will be adjudicated as a new claim for 
service connection.

In the November 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the right and 
left elbows.  The RO, however, denied service connection for 
the separate claim of service connection for swelling and 
pain in all joints.  The RO noted that this claim was also 
claimed as service connection for rheumatoid arthritis, 
bilateral shoulder arthritis, bilateral knee arthritis, and 
bilateral ankle arthritis and noted that the claim had been 
asserted as due to an undiagnosed illness based on Persian 
Gulf Service (see 38 C.F.R. § 3.317).  The Board highlights 
that a final, unappealed claim will be reopened and the 
former disposition reviewed only if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In this case, however, although filed as and characterized as 
a claim for service connection for right shoulder and left 
shoulder osteoarthritis in the rating decision, the issues 
were characterized as claims for service connection for a 
right shoulder condition and a left shoulder condition in the 
statement of the case and were perfected as such.  Thus, the 
perfected claim encompasses more diagnoses than simply 
arthritis.  The Board also notes that the RO did not develop 
these claims as claims to reopen, but rather as new claims.  
After review of this procedural history, the Board, 
therefore, finds that these claims should be considered on 
the merits without regard to whether new and material 
evidence has been submitted.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008). 

The Board notes that in the current appeal neither the 
Veteran nor his representative has indicated that the 
disabilities currently claimed are due to an undiagnosed 
illness and these claims are not raised by the record.  Thus, 
the Board will not consider entitlement under 38 C.F.R. 
§ 3.317 at this time.  As indicated, in a previous appeal, 
the issue of entitlement under 38 C.F.R. § 3.317 was 
previously addressed.

The claims for sleep apnea and for right shoulder and left 
shoulder conditions are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has an upper respiratory condition other 
than that currently service-connected.

2.  The preponderance of the evidence is against a finding 
that the Veteran has hypertension.

4.  The preponderance of the evidence is against a finding 
that the Veteran has a headache disability separate from the 
headache disability compensated as part of the service-
connected mucous membrane disease.


CONCLUSIONS OF LAW

1.  Service connection for an upper respiratory condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  Service connection for tension headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple VCAA notification letters during the pendency of the 
appeal, to include a letter dated in March 2006.  This letter 
provided the elements of a basic claim for service connection 
and a claim for secondary service connection.

With respect to the Dingess requirements, while the March 
2006 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims adjudicated on the merits (although this 
notice was provided in regard to other claims), such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claims adjudicated in this decision.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued prior to the November 2006 rating 
decision on appeal, and therefore, was timely.

The Board is cognizant that the Veteran was issued a 
September 2007 letter that noted the claims for hypertension 
and tension headaches in appellate status.  This letter 
provided erroneous information regarding these claims, in 
that it noted that no further action would be taken in regard 
to these claims.  As neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
error, or any other existent error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
three issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA treatment records.  Although 
the Veteran has been provided multiple VA examinations 
regarding other claims, the Veteran has not been provided 
with VA examinations in which an examiner addressed whether 
the Veteran had an upper respiratory condition, hypertension, 
or tension headaches attributable to service.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, as discussed in greater detail below, there has 
been no competent/medical evidence that the Veteran 
experiences a current upper respiratory condition other than 
currently service connected, hypertension, or tension 
headaches (other than that which is currently compensated).  
Without competent/medical evidence of these disabilities, the 
Board finds that there is no duty to provide a VA examination 
regarding these three claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in regard 
to these three claims.  Adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110;1131, 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Factual Background:  Upper Respiratory Condition

In the January 2006 claim on appeal, the Veteran filed for 
service connection for a chronic upper respiratory condition.  
Review of the extensive service treatment records reveals 
that the Veteran was treated on multiple occasions for an 
upper respiratory disability.  A March 1993 service treatment 
records documents a diagnosis of acute bronchitis.  In a 
September 1993 record, the Veteran was noted to have cold 
symptoms.  In a November 1994 treatment record, the Veteran 
was diagnosed as having bronchitis/early pneumonia.  No 
respiratory disability, however, was documented at the time 
of separation from service.

Post-service records include a September 1999 chest X-ray.  
This X-ray was taken approximately three months after 
separation from service.  The X-ray was read as negative 
except for minimal thickening of the pleura at the apices of 
the lungs.

In a November 1999 rating decision, the RO granted service 
connection for mucous membrane disease with allergic rhinitis 
and headaches.  In the discussion of the basis for the grant 
of service connection, the RO noted the service treatment 
records documenting treatment for sinusitis and various upper 
respiratory infections.

The Veteran's wife submitted a December 2007 letter.  She 
wrote, in part, that the Veteran has had upper respiratory 
infection since service.  The Veteran's wife wrote that she 
was a respiratory therapist.  She wrote that she had gone to 
respiratory school and set up and operated CPAP machines.

Although the record indicates that the Veteran also has been 
diagnosed as having allergic rhinitis, there is no evidence 
of treatment or diagnosis of another disability of the lungs.

Analysis:  Upper Respiratory Condition

The Board finds that service connection for an upper 
respiratory condition is not warranted.  Service connection 
is in effect for mucous membrane disease with allergic 
rhinitis and headaches.  There is no post-service evidence 
that the Veteran has been treated for other upper respiratory 
conditions.  Specifically, the record lacks evidence of a 
chronic bronchitis diagnosis.  In this regard, although the 
Veteran was treated for bronchitis during service, there is 
no evidence that the Veteran had this disability at the time 
of separation from service.

The Board is aware that Veteran asserts that he has an upper 
respiratory condition attributed to service. The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical diagnosis.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in this case, the Veteran is service 
connected for mucous membrane disease with allergic rhinitis 
and headaches.  The Veteran has not been shown to have the 
medical knowledge needed to provide a specific separate 
diagnosis, and the Board finds that establishing the presence 
of a separate respiratory disorder is not something amenable 
to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board has carefully considered the contents of the 
December 2007 letter from the Veteran's wife.  In the letter, 
she indicated that she was a respiratory therapist.  The 
record indicates that her work is in setting up CPAP 
machines.  She has not indicated any particular training or 
knowledge in the diagnosis of upper respiratory infections.  
To the extent that she is competent to provide an opinion, 
however, she did not provide any specific diagnosis, only 
noting infections.  As indicted above, the Veteran is service 
connected for mucous membrane disease with allergic rhinitis 
and headaches.  This disability is rated as chronic sphenoid 
sinusitis under Diagnostic Code 6514, located in 38 C.F.R. 
§ 4.97.

As the Veteran's wife has not provided any specific 
diagnosis, there is no basis for a finding that the Veteran 
has a disability other than that which is already service 
connected that affects the nose, part of the upper 
respiratory tract.  This determination is enforced by review 
of the treatment records which show extensive treatment and 
evaluation of the Veteran's disabilities but no diagnosis of 
any other upper respiratory condition.  In these 
circumstances, the Board finds that the wife's letter is not 
sufficient to find that the Veteran experiences a current 
upper respiratory condition other than that is already 
service connected.  Thus, after review of the evidence, the 
Board finds that there is not competent/medical evidence of 
an upper respiratory condition other than that which is 
service connected.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claim for service 
connection for an upper respiratory condition must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




Factual Background:  Hypertension

The Veteran contends that he has hypertension that is somehow 
attributable to service, to include as secondary to 
hypercholesterolemia found during service.

Under Diagnostic Code 7101, located in 38 C.F.R. § 4.104, 
hypertension is defined as meaning that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  

Review of the service treatment records and post-service 
treatment records fails to reveal a diagnosis of hypertension 
or diastolic or systolic readings indicative of hypertension 
as defined by VA.

The record does indicate that the Veteran is prescribed 
Lisinopril.  A December 2005 VA prescription record indicates 
that this medication is for diabetic kidney and heart 
protection.  The representative has indicated that the 
Veteran's taking of this medication is for (the prevention) 
of hypertension.  The record, however, lacks evidence of a 
diagnosis of hypertension or an indication that the Veteran 
has borderline hypertension.

Analysis:  Hypertension

The Board finds that service connection for an hypertension 
is not warranted.  The record lacks a diagnosis of 
hypertension or blood pressure readings indicative of 
hypertension.

The Board is aware that Veteran asserts that he has 
hypertension attributed to service. The Veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in the Board's judgment, the contented 
hypertension is not the type of disability that can be 
diagnosed by a layperson.  See  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As the Board finds that the 
Veteran does not currently have hypertension, the Board finds 
it unnecessary to further consider the issue of secondary 
service connection.  See 38 C.F.R. § 3.310.

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for hypertension must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Factual Background: Tension Headaches

The Veteran contends that he has tension headaches 
attributable to service.  Service treatment records document 
diagnosis of headaches.  In this regard, a November 1994 
service treatment record contains a diagnosis of tension 
headaches.  In an August 1995 narrative summary, the Veteran, 
in pertinent part, complained of headaches in the occipital 
area.  The Veteran described the headaches as throbbing with 
nausea but no vomiting.  The headaches were also associated 
with photophobia.  The MRI of the brain was normal.  
Diagnosis was tension vascular headaches.  In the February 
1999 report of medical history, completed prior to separation 
from service, the Veteran endorsed a history of frequent or 
severe headaches.

As discussed above, service connection is in effect for 
mucous membrane disease with allergic rhinitis and headaches.  
The disability is currently assigned a 30 percent rating 
under Diagnostic Code 6514, located in 38 C.F.R. § 4.97, 
which provide rating criteria for chronic sphenoid sinusitis.  
Under the General Rating Formula for Sinusitis, the 
compensable ratings include a description of the disability 
being characterized by headaches.  Review of post-service 
treatment records fails to reveal a diagnosis of a specific 
headache disability as a separate entity or disease process.  
Thee is no diagnosis of a migraine headache.  See 38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

Analysis:  Tension Headaches

The Board finds that service connection for tension headaches 
is not warranted.  The service treatment records document 
treatment for tension headaches.  Post-service treatment 
records, however, do not document diagnosis of a headache 
disability as a distinct disability from that compensated 
under Diagnostic Code 6514.  In this regard, the Board notes 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14. The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping. See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the Board can 
not find any complaint of or any other evidence of 
distinctive symptomatology.

The Board is aware that Veteran asserts that he has tension 
headaches attributed to service.  The Veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in the Board's judgment, the Veteran is not 
competent to provide an opinion that he has a headache 
disability that is separate and distinct from the headache 
disability that is compensated under Diagnostic Code 6514.  
See  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore,  the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claim for service 
connection for tension headaches must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for an upper respiratory condition is 
denied.

Service connection for hypertension is denied.

Service connection for tension headaches is denied.


REMAND

Prior to adjudication on the merits of the other three claims 
in appellate status, the Board finds that additional 
development is required.  See 38 C.F.R. § 19.9.  

Regarding the claim for service connection for sleep apnea, 
the Board notes that the Veteran was evaluated for sleep 
apnea during service.  In a August 1995 narrative summary, 
the clinician documented that the Veteran reported fatigue, 
and was sleeping more than usual.  The Veteran also 
complained of sleep disturbance, with the clinician 
documenting that the Veteran complained of excessive daytime 
somnolence.  The Veteran reported that "[a]ll I do is 
sleep."  The clinician documented, however, that no 
resuscitative "snorts" were noted by the Veteran.  Relevant 
diagnosis was a nonspecific sleep disturbance.  The clinician 
indicated that the Veteran had a polysomnogram performed 
which showed no definitive abnormality and no obstructive 
sleep apnea.

In the December 2007 letter from the Veteran's wife, in which 
she detailed her work as a respiratory therapist who set up 
and operated CPAP machines, the wife wrote that the Veteran 
failed several sleep tests during service.  The wife wrote 
that the Veteran had sleep apnea since service.  She also 
indicated that the Veteran had hyper somnolence.  

The Veteran underwent a respiratory VA examination in October 
2008.  The examiner indicated review of the claims file.  She 
indicated that there was no evidence of sleep apnea in the 
service treatment records.  She indicated that the disability 
had onset in 2006, after separation from service.  The 
examiner indicated knowledge that the Veteran's wife 
diagnosed the Veteran as having sleep apnea during service.

The examiner wrote that the Veteran did not have daytime 
somnolence or sleep disruption.  Diagnosis was sleep apnea.  
The examiner opined that the current sleep apnea was not 
related to symptoms found in the service record.  As 
rationale, the examiner wrote that patients with sleep apnea 
have daytime somnolence and feel the need to take naps.

The Board finds that it is necessary to remand the claim for 
obtainment of a new VA examination, to be provided by a 
different examiner.  The claims file contains conflicting 
opinions regarding service connection.  In the Veteran's wife 
letter, she provided a positive opinion but did not address 
why the evaluation during service failed to diagnosis sleep 
apnea.  In the October 2008 VA examination, the examiner 
diagnosed current sleep apnea, although she found that the 
Veteran did not have somnolence.  She indicated, however, 
that people with sleep apnea had somnolence.  The examiner 
did not explain this conflict.  She also said that a lack of 
somnolence was the rationale for opining that the disability 
was not due to service, although the Veteran complained of 
somnolence during service.  Thus, the opinions of record 
either do not adequately address the medical evidence of 
record or are based on rationale that are not based on an 
accurate factual basis.

Regarding the right and left shoulder conditions, in the 
August 1995 medical narrative, the Veteran described having a 
dull ache in the elbows and shoulders and having myalgia.  
There was no apparent relevant diagnosis.  The Veteran also 
described right shoulder pain in a September 1996 report of 
medical history and report of medical examination.  In a 
December 1996 record, the Veteran was found to have possible 
rheumatoid arthritis.  The clinician, however, found that 
more likely the complaints represented an overuse syndrome of 
the rotator cuff.

In a September 1999 VA joint examination, completed 
approximately three months after separation from service, the 
Veteran complained of right shoulder pain, but indicated that 
he had no problem with the left shoulder.  On physical 
examination, however, the examiner indicated there was pain 
in the left shoulder.  The examiner did not provide a 
diagnosis regarding the shoulders.  

In a September 2006 VA examination, the Veteran complained of 
shoulder pain.  The Veteran asserted that he injured his 
shoulders during physical training while in the service.  In 
this regard, the Board highlights that the Veteran has not 
asserted that the contended shoulder disabilities are due to 
the service connected disabilities.  See 38 C.F.R. § 3.310.  
After the physical examination and diagnostic testing, the 
examiner found that the Veteran had minor spurring of the 
inferior glenoid of the right shoulder but that there was a 
normal examination of the left shoulder.  In a July 2007 VA 
record, however, a clinician documented that the Veteran had 
generalized degenerative joint disease, affecting elbows, 
shoulders, and back.  Other records contain a diagnosis of 
general osteoarthrosis.  

The record, therefore, indicates that the Veteran sought 
treatment for the shoulders in service.  Although the 
September 2006 VA examination found no disability of the 
right shoulder, later dated medical records indicate that the 
Veteran has arthritis affecting the shoulders.  Service 
connection is in effect for arthritis of the elbows.  
Although there are multiple VA orthopedic examinations of 
record, there is no examination in which the examination 
provides an opinion regarding whether a current shoulder 
disability is attributable to service.  Therefore, a remand 
of these two issues is warranted to obtain such an 
examination with opinion.

As these three issues are remanded, the Board finds that the 
Veteran should be issued an additional VCAA notification 
letter that clarifies for the Veteran that the issues 
remaining on appeal are service connection for sleep apnea, a 
right shoulder condition, and a left shoulder condition.  
This letter will explain that VA does have continuing duties 
to assist him, contrary to the September 2007 notification 
letter.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claims remaining 
on appeal should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2008).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the claims for service connection for 
sleep apnea, a right shoulder condition 
and a left shoulder condition.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claim for 
service connection.  Specifically, the 
letter should: (a) inform the Veteran 
about the information and evidence not 
of record that is necessary to 
substantiate the claims for service 
connection; (b) inform the Veteran about 
the information and evidence that VA 
will seek to provide; and (c) inform the 
Veteran about the information and 
evidence the Veteran is expected to 
provide.  

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability rating and an 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claims remaining on 
appeal should be obtained and made part 
of the claims file.

3.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran has sleep apnea attributable to 
service.  The exam shoulder be performed 
by a different clinician than the 
examiner who performed the October 2008 
examination.  The claims file should be 
forwarded to the examiner.  Following a 
review of the relevant evidence in the 
claims file, the clinical examination, 
and any tests that are deemed necessary. 
the examiner should address the following 
question:
	
Is it at least as likely as not 
(i.e., 50 percent or greater 
degree of probability) that the 
Veteran's sleep apnea that is 
currently present began during 
service or is otherwise 
attributable to service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  The examiner should provide 
the reason that an opinion would be 
speculative.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran has a disability of 
the right shoulder and/or left shoulder 
attributable to service. The claim's file 
should be forwarded to the examiner.  
Following a review of the relevant 
evidence in the claims file, the clinical 
examination, and any tests that are 
deemed necessary. the examiner should 
address the following questions:
	
a)  Is it at least as likely as 
not (i.e., 50 percent or 
greater degree of probability) 
that the Veteran's has a right 
shoulder condition that began 
in service or is otherwise 
attributable to service?

b)  Is it at least as likely as 
not (i.e., 50 percent or 
greater degree of probability) 
that the Veteran's has a left 
shoulder condition that began 
in service or is otherwise 
attributable to service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  The examiner should provide 
the reason that an opinion would be 
speculative.

5.  Thereafter, the Veteran's claims for 
service connection remaining on appeal 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


